DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patent on Application No. 16/834025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim(s) 12-20 have been cancelled.
					Allowable Subject Matter
Claim(s) 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1; in brief and saliently: a multi-chip package comprising: a printed circuit board; and a plurality of memory chips stacked on the printed circuit board and including: a master memory chip; and a plurality of slave memory chips, wherein each of the plurality of memory chips includes: a memory cell region including a first metal pad; a peripheral circuit region including a second metal pad and being vertically connected to the memory cell region by the first metal pad and the second metal pad; an impedance control (ZQ) pad; and a plurality of data input/output (DQ) pads, wherein th slave memory chips of the plurality of slave memory chips based on termination resistance values of first to mth DQ pads of the plurality of DQ pads of the master memory chip based on a ZQ calibration option set between the first to mth DQ pads of the master memory chip and the DQ pads of the first to mth slave memory chips, m being an integer greater than 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827